Citation Nr: 0510421	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-26 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The appellant served in the Army National Guard from August 
1976 to April 1999, including various periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, which, in part, denied the 
appellant's claim for service connection for headaches.  

Procedural history

In September 1999, the RO received the appellant's claim of 
entitlement to service connection for headaches.  In April 
2000, the RO denied the claim on the basis that it was not 
well grounded.  The appellant did not appeal that decision.  
After the enactment of the Veterans Claims Assistance Act of 
2000 (the VCAA) in November 2000, which eliminated well 
groundedness from the standard of review, the RO undertook 
readjudication of the claim.  See section 7b of the VCAA, 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  In a December 
2001 rating decision, the RO readjudicated and denied the 
claim.  

Other issues

One issue previously on appeal, entitlement to service 
connection for shingles, was granted by the RO in an August 
2004 rating decision.  Since the claim was granted, the 
appeal as to that issue has become moot.  The appellant has 
not, to the Board's knowledge, expressed dissatisfaction with 
that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].
Two other issues on appeal, entitlement to service connection 
for a left knee condition and whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a right knee condition, were denied 
in a June 2004 rating decision.  To the Board's knowledge, 
the appellant has not disagreed with that decision and it is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The appellant contends that he began experiencing headaches 
during a period of ACDUTRA, and that service connection 
should be granted on that basis.  Specifically, he argues 
that he was initially treated at a base hospital in Camp 
Douglas and then transferred to the University of Wisconsin 
Hospital at Madison for at least a week.

Service medical records show that on May 6, 1990 the 
appellant reported an injury to his head while at Camp 
Douglas.  The sick slip indicates that the appellant was hit 
in the right side of the head with a tray near the temple and 
he complained of a headache.  Examination revealed a bump on 
the right side of the head around the temple area that was 
slightly swollen.  

A magnetic resonance imaging (MRI) study of the brain from 
St. Luke's Medical Center completed in November 2001 revealed 
an "old lacunar infarction of the right cerebellar 
hemisphere."  Another record from that facility diagnosed 
the appellant with headaches in August 2002.

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
United States Court of Appeals for Veterans Claims held that 
where there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
in-service disease or injury), but there was not of record 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA errs in failing to obtain such a medical nexus opinion.

None of the medical records currently associated with the 
claims file include medical nexus evidence or a nexus opinion 
concerning the appellant's headaches.  Therefore, the Board 
finds that a VA medical examination is necessary prior to 
reaching a decision in the appellant's case.  See Charles, 
supra.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The appellant should be contacted 
through his representative and ask to 
identify all health care provider who 
have treated him for head injury 
residuals, including headaches.  The 
appellant should provide specific 
information concerning the alleged  
week-long hospitalization in 1990 at 
the University of Wisconsin Hospital 
in Madison, Wisconsin.  Any treatment 
records which have not been previously 
obtained should be associated with the 
appellant's VA claims folder, if 
available.   

2.  The appellant should then be 
afforded a VA examination for the 
purpose of addressing the nature and 
etiology of his claimed headache 
disability.  The claims folder should 
be provided to the examiner for 
review.  The examiner should be asked 
to provide a diagnosis and should 
offer an opinion as to whether it is 
at least as likely as not that a 
diagnosed headache disorder is related 
to the injury on May 6, 1990.

3.  Thereafter, VBA should 
readjudicate the claim of entitlement 
to service connection for headaches.  
If the claim remains denied, VBA 
should issue a supplemental statement 
of the case, and the appellant and his 
representative should be allowed an 
appropriate period of time for 
response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




